Citation Nr: 1538761	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  11-23 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 




INTRODUCTION

The Veteran had active service from December 1951 to December 1955.  He died in February 2010.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St, Paul, Minnesota.  The Louisville, Kentucky, RO subsequently assumed jurisdiction. 

In February 2012, the appellant appeared at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2013, the Board denied service connection for the cause of the Veteran's death.  Thereafter, the appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  

In March 2015, the parties filed a Joint Motion for Remand (JMR) and requested that the Board decision be vacated and remanded to the Board for further action.  

Later that month, the Court ordered that the matter be remanded to the Board for actions consistent with the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2015 JMR, the parties indicated that remand was necessary because the July 2013 VA examiner's factual finding that the Veteran was not exposed to radiation was not supported by the record.  The parties noted that the record showed that the Veteran was exposed to radiation in the form of x-ray therapy during active service.  See August 1958 "Office Memorandum" from a Chief Medical Officer, noting treatment with "fractional x-ray therapy" in June 1958; March 1956 treatment record indicating "nine x-ray treatments from Dr. Baker"; and December 1955 treatment record for "x-ray therapy".

The parties stated that because the July 2013 VA oncologist erroneously concluded that the Veteran had not been exposed to radiation and therefore such exposure was not a factor in developing essential thrombocythemia, the cause of his death, she provided an inadequate medical opinion.  The parties agreed that remand was necessary because the Board erred in relying on an inadequate medical opinion. 

The parties stated that on remand, the Board had to request a medical opinion to address whether the Veteran's cause of death was related to service or to a service-connected disability, including whether the Veteran's in-service exposure to radiation therapy played a role in his developing essential thrombocythemia.  In addition to addressing this question, the examiner was to be directed to consider the testimony of the Veteran's spouse, the appellant, in this matter.  She was noted to have described the Veteran's symptoms by stating that "a good portion of his body would be covered with blisters and bumps that would cause redness, pain, severe itching...to the point that it would be difficult to rest at night...many nights were spent pacing the floor, applying ointments, bathing anything to try to get relief.  In addition, leg pain and severe leg cramps would make the agony even worse.  She also indicated that there were other symptoms that worsened as time passed . . . severe night sweats, weakness and difficulty walking any distance".

The parties noted that the Court had indicated that a remand conferred on appellants a right to compliance with the terms of the remand order and imposed on the Secretary a concomitant duty to ensure compliance with those terms and as stated in Forcier v. Nicholson, the terms of the joint motion for remand granted by the Court were enforceable.  19 Vet.App. 414, 425 (2006) (Secretary's duty to ensure compliance with the terms of a remand "include[s] the terms of a joint motion that is granted by the Court but not specifically delineated in the Court's remand order").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should provide the entire record to a VA examiner, preferably an oncologist, to determine the nature and etiology of the Veteran's cause of death.  The examiner should provide a medical opinion as to whether the Veteran's cause of death was at least as likely as not (50 percent probability or greater) related to service or to a service-connected disability, including whether the Veteran's in-service exposure to radiation therapy played a role in his developing essential thrombocythemia.  The examiner must also consider the testimony of the Veteran's spouse, the appellant, to include her description of the Veteran's symptoms of a good portion of his body would be covered with blisters and bumps that would cause redness, pain, severe itching...to the point that it would be difficult to rest at night...many nights were spent pacing the floor, applying ointments, bathing anything to try to get relief.  In addition, leg pain and severe leg cramps would make the agony even worse.  She also indicated that there were other symptoms that worsened as time passed . . . severe night sweats, weakness and difficulty walking any distance. 

Complete detailed rationale must be provided for any opinion that is rendered with the examiner noting that the entire record was reviewed in his/her report.  

2.  Review the claims file.  If any development is incomplete, including if the examination reports do not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

